Case 4:18-cv-05393-DMR Document 34-2 Filed 12/19/18 Page 1 of 5




                EXHIBIT A
Case
 Case4:18-cv-05393-DMR
      4:18-cv-02420-DMR Document
                         Document34-2
                                  16 Filed
                                      Filed06/12/18
                                            12/19/18 Page
                                                      Page12ofof45
Case
 Case4:18-cv-05393-DMR
      4:18-cv-02420-DMR Document
                         Document34-2
                                  16 Filed
                                      Filed06/12/18
                                            12/19/18 Page
                                                      Page23ofof45
Case
 Case4:18-cv-05393-DMR
      4:18-cv-02420-DMR Document
                         Document34-2
                                  16 Filed
                                      Filed06/12/18
                                            12/19/18 Page
                                                      Page34ofof45
Case
 Case4:18-cv-05393-DMR
      4:18-cv-02420-DMR Document
                         Document34-2
                                  16 Filed
                                      Filed06/12/18
                                            12/19/18 Page
                                                      Page45ofof45
